Citation Nr: 1545894	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  12-23 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from January 2006 to September 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for several disabilities and assigned ratings effective September 30, 2010, the date after the Veteran separated from active military service.  The Veteran disagreed with the assigned rating for his left hip disability and he perfected a timely appeal for an increased rating claim.

In November 2013, the Board denied the Veteran's claim for a higher rating for his service-connected left hip disability, but found that a claim for a TDIU was part and parcel of the rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that if the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability).  At that time, and on two subsequent occasions, the Board remanded the issue of entitlement to a TDIU for additional evidentiary and procedural development.  As will be discussed more thoroughly below, the Board finds that there has been substantial compliance with its remand orders and that it may, therefore, proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from securing and retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

38 C.F.R. § 4.16(a) establishes that the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or, (5) multiple disabilities incurred as a prisoner of war.

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2015).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Indeed, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran is currently service-connected for a left hip disability evaluated as 70 percent disabling, a scar disability evaluated as 10 percent disabling, and degenerative disc disease (DDD) of the lumbar spine, internal hemorrhoid, and right inguinal hernia disabilities, which are rated as noncompensable (zero percent disabling).  Thus, his combined disability rating of 70 percent meets the percentage threshold set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis.  The remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.

Initially, the Board notes that several service treatment records indicate that the Veteran had work duty limitations due to his left hip disability and a hip replacement surgery in service.  For example, in a September 2009 unofficial physical disability evaluation notification, he was noted as being non-deployable with instructions that he does not do any forced marches or lifting over 35 pounds.  Moreover, he was limited to sedentary work only, which he should perform at his own pace.  While these service treatment records limited the Veteran's ability to work and perform activities in service, none of them indicated that he was unable to maintain all types of substantially gainful employment.  

Moreover, in October 2009, the Veteran underwent a medical evaluation for the disabilities for which he was later service connected.  Upon examination, the evaluating medical professional noted that the Veteran was able to perform daily activities, such as brushing his teeth, dressing himself, taking a shower, cooking, walking, vacuuming, driving a car, grocery shopping, taking out the trash, mowing, gardening, and climbing stairs.  In regards to his left hip disability, the medical professional noted that he should avoid jumping, running, squatting, crouching, and prolonged standing.  In regards to his inguinal hernia disability, he should avoid heavy lifting and carrying of heavy objects.  

Furthermore, in a May 2008 service medical surveillance questionnaire, the Veteran indicated that his only job until that point was as a military policeman in the Marine Corps since January 2006.  His DD-214 corroborates this statement and it shows that his military occupational specialty (MOS) during his entire active service was as a military policeman.   

He was granted entitlement to vocational rehabilitation benefits under 38 U.S.C.A. Chapter 31 in an October 2009 rating decision by the San Diego, California RO; however, the record shows that there are no additional vocational rehabilitation and education records or development for the Veteran pursuant to these benefits.  

Since separation from service, the Veteran has submitted many lay statements in which he recounted his left hip symptoms and their impact on his employment and career.  Specifically, in his November 2010 notice of disagreement with the assigned disability rating for his left hip disability, he endorsed the following symptoms: constant pain and stiffness; inability to run; inability to lift his lower body; inability to walk faster than at a slow pace; giving out and popping of his hip; decreased range of motion; inability to work as a personal trainer, for which he had been certified; and, being precluded from working in law enforcement, private security, border enforcement, or in a fire department.  The inability to work in these career fields was especially distressing to the Veteran.

He made similar contentions in statements in support of his claim in January 2011, November 2011, September 2012, and in a June 2012 substantive appeal (VA Form 9) for his increased rating claim for the left hip disability.  Overall, he contended in these lay statements that he is unable to work in his chosen career fields, namely, as a police officer, firefighter, security guard, or any other type of employment that required him to meet physical fitness standards.  In November 2011, he stated that he could not stand for prolonged periods of time and he indicated that he was unemployed at that time.  In a September 2012 statement, he also stated that he had been unemployed since July 2011.  

In October 2011, the Veteran was afforded a VA examination for his left hip disability, during which the examiner was asked to discuss the impact of his service-connected disabilities on his employability.  After reviewing of his claims file, taking down his history and self-reported symptoms, and conducting an in-person examination, the examiner explained that he is definitely limited in capacity for high-impact training and prolonged running.  The examiner stated that he had difficulty squatting and should use lower impact activities for aerobic conditioning.  The examiner further noted that he was employable, however, as he may be able to do less intensive security work or activity such as firearms training.  The examiner explained that exact requirements for employment as a police officer vary among different agencies, and whether the Veteran would be able to meet some of those requirements was unknown at that time.  

He was afforded another VA examination for his left hip disability symptoms in September 2012, during which the examiner reviewed the pertinent records, performed an in-person examination, and took down his self-reported symptoms and history.  Following the examination, the VA examiner noted that his left hip disability impacted his ability to work.  The examiner explained that he could not squat, kneel, or hip hike.  The disability limited his prolonged standing and sitting, and his walking was limited to under one-quarter of a mile.  

Following the Board's remand in November 2014, VA sent the Veteran a letter asking him to complete an attached Application for Increased Compensation Based on Unemployability (VA Form 21-8940) that would inform VA of the Veteran's level of education, specialty training, previous employment, and any additional applicable skills.  To date, there is no indication in the record that he replied to this letter, or that he completed and submitted a VA Form 21-8940 at any time.  Moreover, following another Board remand in April 2015, VA sent a letter asking the Veteran to identify any outstanding VA and private treatment records and to submit the appropriate documentation to authorize the release of such information to VA.  To date, there is no indication in the record that he replied to this letter, or that he filled out any such authorizations.  

The Board emphasizes that the duty to assist is a two-way street.  If the Veteran wishes help in developing his claim, he cannot passively wait in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App 190, 193 (1991).  As the Veteran has not identified or provided the requested information, the Board must decide his TDIU claim based on the evidence of record.

After a thorough review of the claims file, the Board finds that his service-connected disabilities, while causing significant orthopedic impairment, do not preclude him from securing and retaining substantially gainful employment.  There are no medical opinions of record indicating that the Veteran is totally disabled or unemployable due to his service-connected disabilities or that he is incapable of doing any type of productive work.  Rather, the service treatment records, the October 2009 medical evaluation, and VA examinations from October 2011 and September 2012 suggest that although the Veteran may be limited in certain physical activities by his service-connected disabilities, it is not of sufficient severity to result in unemployment.  Indeed, the Veteran himself has not asserted at any point in the appeal period that he is unable to attain or perform any type of substantially gainful employment.  Rather, he has asserted that he is unable to work in the field of his choosing due to his left hip disability.  Overall, the record simply does not include evidence of unusual or exceptional circumstances to warrant a total disability rating based on the Veteran's service-connected disabilities alone.  See Van Hoose, 4 Vet. App. at 363. 

The Board recognizes that the VA examiners did not provide opinions on the combined effects of all of the Veteran's service-connected disabilities.  The record shows that the Veteran's scar disability is only rated as 10 percent disabling, while his other disabilities are rated as noncompensable.  Moreover, the examiners' opinions addressed the impact of the left hip disability, which is rated as 70 percent disabling, on his employability.  These opinions are competent and they are highly probative evidence on the issue of functional impairment due to the Veteran's service-connected disabilities because of the VA examiners' expertise, training, education, proper support and rationale, and thorough reviews of the Veteran's records.  Thus, the Board concludes that combined-effects medical examination reports or opinions are not needed because the medical reports of record provide sufficient information for the Board to render a decision on the Veteran's entitlement to a TDIU.  See Floore v. Shinseki, 26 Vet. App. 376, 382 (2013).

In the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned schedular disability evaluations, the preponderance of the evidence is against the Veteran's claim that he is precluded from securing substantially gainful employment solely by reason of his service-connected disabilities or that he is incapable of performing the physical and mental acts required by employment due solely to his service-connected disabilities, even when these disabilities are assessed in the context of subjective factors such as his occupational background and level of education.   

Moreover, the schedular rating criteria used to rate the Veteran's service-connected disabilities are adequate to meet the percentage standards set forth in 38 C.F.R. §4.16(a).  For this reason, the Board finds that the schedular rating criteria are adequate to rate the Veteran's service-connected disabilities, and referral for consideration of an extra-schedular evaluation is not warranted with respect to the TDIU claim.  See 38 C.F.R. § 4.16(b).  Thus, as the preponderance of the evidence is against the claim, there is no doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in March 2011, prior to the initial adjudication of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service treatment and personnel records, as well as records of VA treatment.  Moreover, VA attempted to attain additional information from the Veteran, including an application for a TDIU and records authorizations; however, the Veteran has not assisted with this matter.  See Wood, 1 Vet. App at 193.  Thus, the Board adjudicated his claim based on the evidence of record above.  

The duty to assist was further satisfied by VA examinations in October 2011 and September 2012, during which examiners conducted examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Finally, the Board remanded the matter on appeal on several occasions for additional development, including obtaining outstanding VA treatment records, affording the Veteran an opportunity to submit lay and private medical evidence, and issuing supplemental statements of the case (SSOCs) if any benefit was denied by the RO.  Accordingly, VA associated all outstanding VA treatment records with his claims file, sent him a letter in December 2014 requesting that he submit a VA Form 21-8940 and a letter in April 2015 asking him to identify any outstanding private treatment records, and issued SSOCs in January 2014, January 2015, and August 2015.  Therefore, the Board finds that there has been substantial compliance with its November 2013, November 2014, and April 2015 remand directives, and the Board has properly proceeded with the foregoing decision.  See Stegall, 11 Vet. App. at 271 (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

Entitlement to a TDIU due to service-connected disabilities is denied. 



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


